Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 7, 1975, convicting him of possession of weapons, etc., as a felony, and of menacing, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The facts upon which the conviction was based have not been considered. The prosecutor commented, in his summation, "Fortunately the police car came on the scene. No violence took place. No violence [was] involved because the officers saw the movement of the defendant’s hands.” This comment was completely without basis in the record, and might have implied to the jury that the defendant intended to commit crimes with which he was not charged. Hopkins, J. P., Damiani, O’Connor and Rabin, JJ., concur.